MICHAEL, Circuit Judge, concurring in part and concurring in the judgment:
With the exception of part IV.A.2, which discusses the applicability of “strict scrutiny,” I readily concur in the majority opinion and in the judgment. I do not join part *204IV.A.2 because I believe it is unnecessary to the resolution of this case.
As the majority opinion explains, the government’s arguments in favor of “minimal scrutiny” are unpersuasive. Section 533(b) warrants some form of heightened scrutiny. And, as the majority opinion convincingly demonstrates, § 533(b) cannot survive intermediate scrutiny: it is not narrowly tailored to achieve the alleged governmental interests and it does not leave open ample alternative avenues of communication. Because the statute cannot even withstand intermediate scrutiny, the strict scrutiny analysis in part IV.A.2 of the majority opinion is academic. Cf. City of Ladue v. Gilleo, — U.S. -, 114 S.Ct. 2038, 129 L.Ed.2d 36 (1994) (Court did not decide whether Ladue’s ordinance was content-based or viewpoint-based because it concluded that the ordinance did not leave open ample alternative avenues of communication). I therefore respectfully decline to join part IV.A.2 of the majority opinion.